     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 1 of 21 Page ID #:442




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11   MATTHEW W. D.,1                           ) Case No. 2:20-cv-04797-JDE
                                               )
12                                             )
                          Plaintiff,           ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                     v.                        )
14                                             )
     ANDREW SAUL,                              )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                        Defendant.           )
18
19         Plaintiff Matthew W. D. (“Plaintiff”) filed a Complaint on May 29, 2020,
20   seeking review of the Commissioner’s denial of his application for supplemental
21   security income (“SSI”). The parties filed a Joint Submission (“Jt. Stip.”)
22   regarding the issues in dispute on January 26, 2021. The matter now is ready
23   for decision.
24
25
26         1
             Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
28
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 2 of 21 Page ID #:443




 1                                            I.
 2                                   BACKGROUND
 3         Plaintiff filed for SSI on October 31, 2016 alleging disability commencing
 4   October 2, 2016. AR 32, 158-67. On January 28, 2019, after his application was
 5   denied (AR 95-99), Plaintiff, represented by counsel, testified via video before
 6   an Administrative Law Judge (“ALJ”). AR 32, 50, 54-67. A vocational expert
 7   (“VE”) testified telephonically. AR 67-76. On April 15, 2019, the ALJ issued a
 8   decision finding Plaintiff was not disabled. AR 32-43. The ALJ found that
 9   Plaintiff had not engaged in substantial gainful activity since the application
10   date and had severe impairments of bilateral knee osteoarthritis, posttraumatic
11   stress disorder, and generalized anxiety disorder. AR 34-35. The ALJ also
12   found Plaintiff did not have an impairment or combination of impairments that
13   met or medically equaled a listed impairment (AR 35), and he had the residual
14   functional capacity (“RFC”) to perform light work2 except (AR 36):
15         [Plaintiff] can stand and/or walk for four hours out of an eight-hour
16         workday. He can occasionally stoop, kneel, crouch, crawl, and
17         climb. [Plaintiff] can frequently balance. He is limited to jobs that
18         can be performed while holding a hand-held assistive device
19         required for uneven terrain or prolonged ambulation. [Plaintiff] is
20         limited to occasional face-to-face public interaction.
21
22         2
             “Light work” is defined as
23         lifting no more than 20 pounds at a time with frequent lifting or
           carrying of objects weighing up to 10 pounds. Even though the weight
24         lifted may be very little, a job is in this category when it requires a good
25         deal of walking or standing, or when it involves sitting most of the time
           with some pushing and pulling of arm or leg controls. To be considered
26         capable of performing a full or wide range of light work, [a claimant]
27         must have the ability to do substantially all of these activities.
     20 C.F.R. § 416.967(b); see also Aide R. v. Saul, 2020 WL 7773896, at *2 n.6 (C.D.
28   Cal. Dec. 30, 2020).
                                              2
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 3 of 21 Page ID #:444




 1         Based on the VE’s testimony and Plaintiff’s RFC, the ALJ found Plaintiff
 2   was unable to perform his past relevant work as a pullman conductor, tractor
 3   trailer truck driver, or emergency medical technician (“EMT”). AR 40-41. The
 4   ALJ found that Plaintiff, at 48 years old on the application date, was defined as
 5   a “younger individual,” but that he subsequently changed age category to
 6   “closely approaching advanced age.” AR 41. The ALJ also found that he has at
 7   least a high school education3 and is able to communicate in English. AR 41.
 8         The ALJ next found that, if Plaintiff had the RFC to perform a full range
 9   of light work, a Medical-Vocational rule would direct a finding of “not
10   disabled.” AR 41-42. However, because Plaintiff’s ability to perform all or
11   substantially all the requirements of light work has been impeded by additional
12   limitations, the ALJ consulted the testimony of the VE. AR 42. Considering
13   Plaintiff’s age, education, work experience, RFC, and the VE’s testimony, the
14   ALJ concluded Plaintiff was capable of performing jobs that exist in significant
15   numbers in the national economy, including office helper (Dictionary of
16   Occupational Titles (“DOT”) 239.567-010) and photocopy machine operator
17   (DOT 207.685-014). AR 42. Thus, the ALJ concluded Plaintiff was not under a
18   “disability,” as defined in the SSA, since his application was filed. AR 42-43.
19         The Appeals Council denied Plaintiff’s request for review of the ALJ’s
20   decision, making the ALJ’s decision the agency’s final decision. AR 1-7.
21                                            II.
22                                LEGAL STANDARDS
23   A.        Standard of Review
24         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
25   decision to deny benefits. The ALJ’s findings and decision should be upheld if
26
27         3
             Plaintiff completed at least two years of college in 1991 and completed
     additional trade or vocational school courses from 1989 to 2016. AR 192.
28
                                               3
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 4 of 21 Page ID #:445




 1   they are free from legal error and supported by substantial evidence based on
 2   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
 3   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
 4   Substantial evidence means such relevant evidence as a reasonable person
 5   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
 6   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
 7   preponderance. Id. To assess whether substantial evidence supports a finding,
 8   the court “must review the administrative record as a whole, weighing both the
 9   evidence that supports and the evidence that detracts from the Commissioner’s
10   conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). “If the
11   evidence can reasonably support either affirming or reversing,” the reviewing
12   court “may not substitute its judgment” for that of the Commissioner. Id. at
13   720-21; see also Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“Even
14   when the evidence is susceptible to more than one rational interpretation, [the
15   court] must uphold the ALJ’s findings if they are supported by inferences
16   reasonably drawn from the record.”), superseded by regulation on other
17   grounds as stated in Thomas v. Saul, 830 F. App’x 196, 198 (9th Cir. 2020).
18         Lastly, even if an ALJ errs, the decision will be affirmed where such
19   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
20   the ultimate nondisability determination,” or if “the agency’s path may
21   reasonably be discerned, even if the agency explains its decision with less than
22   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
23   B.       The Five-Step Sequential Evaluation
24         When a claim reaches an ALJ, the ALJ conducts a five-step sequential
25   evaluation to determine at each step if the claimant is or is not disabled. See
26   Ford v. Saul, 950 F.3d 1141, 1148-49 (9th 2020); Molina, 674 F.3d at 1110.
27         First, the ALJ considers whether the claimant currently works at a job
28   that meets the criteria for “substantial gainful activity.” Molina, 674 F.3d at
                                              4
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 5 of 21 Page ID #:446




 1   1110. If not, the ALJ proceeds to a second step to determine whether the
 2   claimant has a “severe” medically determinable physical or mental impairment
 3   or combination of impairments that has lasted for more than twelve months.
 4   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
 5   impairments render the claimant disabled because they “meet or equal” any of
 6   the “listed impairments” set forth in the Social Security regulations at 20
 7   C.F.R. Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec.
 8   Admin., 807 F.3d 996, 1001 (9th Cir. 2015). If the claimant’s impairments do
 9   not meet or equal a “listed impairment,” before proceeding to the fourth step
10   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
11   sustained basis despite the limitations from his impairments. See 20 C.F.R.
12   § 416.920(a)(4); Social Security Ruling (“SSR”) 96-8p.
13         After determining the claimant’s RFC, the ALJ proceeds to the fourth
14   step and determines whether the claimant has the RFC to perform his past
15   relevant work, either as he “actually” performed it when he worked in the past,
16   or as that same job is “generally” performed in the national economy. See
17   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
18   perform his past relevant work, the ALJ proceeds to a fifth and final step to
19   determine whether there is any other work, in light of the claimant’s RFC, age,
20   education, and work experience, that the claimant can perform and that exists
21   in “significant numbers” in either the national or regional economies. See
22   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
23   do other work, he is not disabled; but if the claimant cannot do other work and
24   meets the duration requirement, the claimant is disabled. See id. at 1099.
25         The claimant generally bears the burden at steps one through four to
26   show he is disabled or meets the requirements to proceed to the next step and
27   bears the ultimate burden to show he is disabled. See, e.g., Ford, 950 F.3d at
28   1148; Molina, 674 F.3d at 1110. However, at Step Five, the ALJ has a
                                             5
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 6 of 21 Page ID #:447




 1   “limited” burden of production to identify representative jobs that the claimant
 2   can perform and that exist in “significant” numbers in the economy. See Hill v.
 3   Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
 4                                             III.
 5                                       DISCUSSION
 6         The parties present two disputed issues, reordered as (Jt. Stip. at 4):
 7     Issue No. 1: Did the ALJ properly consider Plaintiff’s subjective complaints;4
 8     Issue No. 2: Did the ALJ properly evaluate the opinion evidence.5
 9   A.    Subjective Symptom Testimony
10         In Issue No. 1, Plaintiff contends that the ALJ improperly assessed his
11   subjective complaints. Jt. Stip. at 4, 19-23.
12         1.     Applicable Law
13         Where a claimant produces objective medical evidence of an impairment
14
15         4
              Before the ALJ’s decision, SSR 16-3p went into effect. See SSR 16-3p, 2016
16   WL 1119029 (Mar. 16, 2016). SSR 16-3p provides that “we are eliminating the use of
17   the term ‘credibility’ from our sub-regulatory policy, as our regulations do not use this
     term.” Id. Moreover, “[i]n doing so, we clarify that subjective symptom evaluation is
18   not an examination of an individual’s character” and requires that the ALJ consider
     all of the evidence in an individual’s record when evaluating the intensity and
19
     persistence of symptoms. Id.; see also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th
20   Cir. 2017) (as amended). Thus, the adjudicator “will not assess an individual’s overall
     character or truthfulness in the manner typically used during an adversarial court
21   litigation. The focus of the evaluation of an individual’s symptoms should not be to
22   determine whether he or she is a truthful person.” SSR 16-3p, 2016 WL 1119029, at
     *10. SSR 16-3p’s elimination of the word “credibility” from the Agency’s subjective-
23   symptom evaluation “does not, however, alter the standards by which courts will
24   evaluate an ALJ’s reasons for discounting a claimant’s testimony.” Elizabeth B. v.
     Comm’r Soc. Sec., 2020 WL 1041498, at *3 (W.D. Wash. Mar. 4, 2020).
25
           5
             As framed by Plaintiff, this issue challenges only the ALJ’s assessment of Dr.
26   Purne’s opinion. Jt. Stip. at 4. However, noted below, Plaintiff challenges other
27   opinion evidence elsewhere in the joint stipulation. The Court has grouped those
     challenges under reordered Issue No. 2.
28
                                                6
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 7 of 21 Page ID #:448




 1   that could reasonably be expected to produce the pain or other symptoms
 2   alleged, absent evidence of malingering, “the ALJ may reject the claimant's
 3   testimony about the severity of those symptoms only by providing specific,
 4   clear, and convincing reasons for doing so.” Lambert v. Saul, 980 F.3d 1266,
 5   1277 (9th Cir. 2020) (citations and internal quotation marks omitted); Moisa v.
 6   Barnhart, 367 F.3d 882, 885 (9th Cir. 2004). The ALJ’s findings “must be
 7   sufficiently specific to allow a reviewing court to conclude that the [ALJ]
 8   rejected [the] claimant’s testimony on permissible grounds and did not
 9   arbitrarily discredit the claimant’s testimony.” Moisa, 367 F.3d at 885 (citation
10   omitted). But if the ALJ’s assessment of the claimant’s testimony is reasonable
11   and is supported by substantial evidence, it is not the Court’s role to “second-
12   guess” it. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Finally,
13   the ALJ’s finding may be upheld even if not all the ALJ’s reasons for rejecting
14   the claimant’s testimony are upheld. See Batson v. Comm’r Soc. Sec. Admin.,
15   359 F.3d 1190, 1197 (9th Cir. 2004).
16         2.     Hearing Testimony
17         The January 2019 hearing is summarized as follows. Counsel made an
18   opening statement describing Plaintiff’s alleged disability as osteoarthritis in
19   his hips and knees, posttraumatic stress disorder, and general anxiety disorder.
20   AR 52. Plaintiff testified he last worked at Swift Transportation as a cross-
21   country tractor trailer driver for a little over a year. AR 54-56. He left the job
22   because it was more physical than he originally thought, with the sedentary
23   aspect, the constant motion, and the lengthy durations of sitting exacerbating
24   pain in his knees and hips. AR 55, 65-66. He did not lift much on the job, the
25   heaviest item being his laundry bag at no more than 10 pounds. AR 56.
26         Before that, he worked for Amtrak as a conductor to ensure the safety
27   and administration of the train and its passengers. AR 57. When there were
28   incidents with the train—for example an air hose coming apart—he was
                                              7
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 8 of 21 Page ID #:449




 1   required to get off the train and walk on loose dirt or gravel on uneven
 2   surfaces, which, over time, increasingly bothered him. AR 57. He worked the
 3   Los Angeles-to-San Diego route and in the yard. AR 57. Yard work also
 4   entailed walking on uneven surfaces. AR 57. He did not have to lift or carry
 5   anything in the Amtrak job, but he had to squat and perform pulling actions,
 6   such as the lever to separate trains or throw switches to move from one track to
 7   another. AR 57-58. The switches, depending on their level maintenance,
 8   required about 60 pounds of force to manipulate. AR 58. He also had to load
 9   passenger bags, not frequently but about once or twice a day. AR 59.
10         Before his conductor job, he was an EMT for almost 20 years. AR 60-61.
11   In that capacity, he would deadlift up to 200 pounds. AR 61. He took classes,
12   conducted more patient care, and was permitted to perform other treatments
13   than lower-level EMTs. AR 60-61.
14         Over the last couple of years, his daily activities have been as follows. He
15   rises between 7:30 and 8:00 a.m. and makes breakfast, such as an egg and
16   coffee, then sits and reads the paper, checks email, showers, and takes care of
17   his personal hygiene needs, after which, if needed, he runs errands such as
18   going to the bank, doctors’ appointments, or the market, he will do so. AR 62.
19   Around 5:00 or 6:00 p.m., he will prepare or pick up something for dinner,
20   after which he takes care of anything else that needs to be done, such as
21   laundry, and then watch a movie or play a computer game. AR 62.
22         He spends the rest of his day visiting friends or doing work at the
23   Veterans of Foreign Wars (“VFW”) hall down the street from him. AR 63. He
24   helps at the VFW once or twice a week, opening it up, turning the lights and
25   heater on, and other tasks like that. AR 63. He also does some work with a
26   youth group, but very infrequently. AR 63. He used to ride his bike and scuba
27   dive, but he can’t anymore because those activities are too physical. AR 63.
28         His retired mother and nephew live with him. AR 62-63. His mother
                                             8
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 9 of 21 Page ID #:450




 1   helps with housekeeping, cooking, cleaning, and laundry. AR 63.
 2         Plaintiff has been unable to work due to long-term hip and knee
 3   problems. AR 54. He also has mental-health issues. AR 63-64. During his
 4   work as an EMT, there were things he encountered that came back later to
 5   bother him at times. AR 64. A couple of times per week he will “kind of go off
 6   on [his] own,” such as to the pier to throw breadcrumbs to the birds. AR 64.
 7   He distances himself like that to distract his mind. AR 64. Dr. Richard Jenkins
 8   provides him medication for his condition, and it helps. AR 64.
 9         If he walks or stands significantly, the next day is more difficult, but if he
10   does not engage in substantial physical activity, arthritis does not bother him,
11   and he can walk without much trouble. AR 65. As an example of walking too
12   much, Plaintiff said that walking from one end of a mall to the other, and then
13   to his parking spot, is “a little too much,” and would require him to take sitting
14   or standing breaks. AR 65. He can move around for about an hour and then he
15   will need something to lean on, such as a stool, or he will have to find a chair
16   to sit on and relax his hip and knee. AR 65. His ability to sit varies depending
17   on the comfortableness of the chair, but he can do so generally for 30 to 45
18   minutes. AR 65. If travelling by car, he must plan out the trip. AR 65. For
19   example, when he visits relatives in Arizona, he needs a second driver in case
20   he cramps or experiences pain. AR 66. Dr. Mikael Purne has prescribed him a
21   cane, which he uses two or three times a week. AR 66.
22         Plaintiff takes pain medications “[w]hen [he] needs them,” and, if he
23   knows he will be doing considerable walking, he will bring his cane. AR 66.
24         3.    Analysis
25         The ALJ considered Plaintiff’s testimony and other subjective allegations
26   of disability in the record and found the medically determinable impairments
27   could reasonably be expected to cause the alleged symptoms, but his
28   statements “concerning the intensity, persistence[,] and limiting effects of [the]
                                              9
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 10 of 21 Page ID #:451




 1   symptoms” were not entirely consistent with the medical evidence and other
 2   evidence in the record. AR 37. The ALJ found Plaintiff’s subjective complaints
 3   inconsistent with: (1) unremarkable physical findings; (2) normal mental
 4   findings; (3) his own statements to his primary care provider; (4) improvement
 5   in his mental health; and (5) the medical opinions. AR 37-38.
 6         To start, the Court notes the ALJ did not reject Plaintiff’s testimony in
 7   full, but found it “not entirely” consistent with the record, constrained the RFC
 8   to a limited range of light work and accommodated nonexertional limitations
 9   by limiting Plaintiff to “occasional face-to-face public interaction,” and
10   consulted a VE to determine the extent to which the limitations eroded the
11   occupational base. AR 36, 41-42. Those determinations necessarily partially
12   credited Plaintiff’s subjective complaints. To the extent the ALJ did not further
13   credit aspects of Plaintiff’s complaints, he provided legally sufficient reasons for
14   doing so.
15         First, the ALJ noted that although SSI is not payable prior to the month
16   following the month in which the application was filed, he considered the
17   complete medical history consistent the Regulations (AR 32), and he detailed a
18   number of unremarkable, mild physical findings. AR 37-38, 40. “Although
19   lack of medical evidence cannot form the sole basis for discounting pain
20   testimony,” it is a factor that the ALJ can consider in his analysis. Burch v.
21   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see also Rollins, 261 F.3d at 857.
22   For example, the ALJ examined records showing Plaintiff retained his full
23   range of motion and full motor strength, while exhibiting generally normal
24   results on specialty knee tests, such as the Valgus stress test, anterior and
25   posterior drawer test, and Lachman’s test. AR 38, 40, 265. Moreover, the
26   single magnetic resonance imaging (“MRI”) of record, from May 2015,
27   revealed only mild changes of osteoarthritis involving the medial sub-joint,
28   spur formation, and chondromalacia patellae. AR 38, 81, 272-73. Later, in
                                             10
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 11 of 21 Page ID #:452




 1   2017, physical examination findings revealed Plaintiff had ongoing tenderness
 2   to palpation and limited range of motion of his bilateral anteromedial aspect of
 3   his knees, but otherwise showed Plaintiff had good strength, flexibility, range
 4   of motion, and muscle tone. AR 38, 334, 340, 345, 348, 354.
 5         Plaintiff acknowledges some of the evidence cited by the ALJ, stating
 6   “there is evidence of good strength, flexibility, passive and active range of
 7   motion to upper and lower extremities,” but he counters that some of those
 8   same records show findings supportive of his claim. Jt. Stip. at 21. However, as
 9   mentioned, “[i]f the evidence can support either affirming or reversing the
10   ALJ’s conclusion, [the Court] may not substitute our judgment for that of the
11   ALJ.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006);
12   Reddick, 157 F.3d at 725 (ALJ can satisfy substantial evidence requirement
13   “by setting out a detailed and thorough summary of the facts and conflicting
14   clinical evidence, stating his interpretation thereof, and making findings”). The
15   ALJ properly considered the inconsistency between the medical findings and
16   Plaintiff’s subjective allegation of disability as one of many other valid factors
17   supporting the decision. See Burch, 400 F.3d at 681.
18         Second, the ALJ found that psychological findings also undermined
19   Plaintiff’s complaints. AR 38. For example, although treatment notes in 2017
20   and 2018 showed that Plaintiff occasionally appeared anxious and nervous, he
21   was generally described as “normal,” alert, oriented, calm, and relaxed. AR
22   38, 332, 334, 340, 342, 348, 351, 354; see also 324-30. As with the physical
23   findings, Plaintiff points to other notations in some of those same records, such
24   as rapid speech, and mild tremor/shaking of the hands. Jt. Stip. at 22, citing
25   AR 342, 351. However, to the extent some findings outlined above conflicted
26   with other findings, they are nonetheless substantial evidence supporting the
27   ALJ’s decision. See Ford, 950 F.3d at 1156 (“Although [claimant] argues that
28   the ALJ failed to recognize the inherently variable nature of mental illness,
                                             11
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 12 of 21 Page ID #:453




 1   ‘[t]he court will uphold the ALJ’s conclusion when the evidence is susceptible
 2   to more than one rational interpretation.’” (citation omitted)). The ALJ
 3   properly considered the inconsistency between these mental-health findings
 4   and Plaintiff’s subjective allegation of disability. See Burch, 400 F.3d at 681;
 5   Rollins, 261 F.3d at 857.
 6         Third, the ALJ noted Plaintiff made statements inconsistent with
 7   disability. AR 38. Indeed, in 2017 and 2018, Plaintiff repeatedly reported to his
 8   primary care provider that he was “doing well” and he “denied any severe
 9   pain.” AR 38, 339, 344, 347, 353. The ALJ properly considered this factor. See
10   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (in assessing subjective
11   complaints, an ALJ may consider prior inconsistent statements and testimony
12   by the claimant that “appears less than candid”); Colter v. Colvin, 554 F.
13   App’x 594, 596 (9th Cir. 2014) (ALJ properly discounted claimant’s testimony
14   in part because her testimony was undermined by her own admissions).
15         Fourth, the ALJ noted Plaintiff experienced improvement. AR 38. For
16   example, in 2018, Plaintiff was prescribed psychiatric medication by Dr.
17   Jenkins, which appeared to improve his symptoms. AR 38, 324-30. Moreover,
18   during this period of treatment with Dr. Jenkins, Plaintiff’s mental status
19   examination findings were within normal limits. AR 38, 324-30, 334, 337, 340,
20   348, 354. Indeed, Plaintiff admitted at the hearing that his treatment with Dr.
21   Jenkins helped. AR 64. The ALJ properly considered Plaintiff’s improvement
22   in discounting his testimony that his mental condition was disabling. See
23   Morgan v. Comm’r Soc. Sec., 169 F.3d 595, 599 (9th Cir. 1999) (ALJ properly
24   discounted claimant’s subjective complaints by citing physician’s report
25   indicating that symptoms improved with treatment); Warre v. Comm’r Soc.
26   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (impairments that can be
27   controlled with treatment are not disabling).
28         Fifth, and finally, the ALJ properly found that Plaintiff’s subjective
                                             12
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 13 of 21 Page ID #:454




 1   complaints about his physical limitations were inconsistent with the medical
 2   opinion evidence (AR 38-40), discussed below. See, e.g., Ghanim, 763 F.3d at
 3   1163; Sherman v. Colvin, 582 F. App’x 745, 748 (9th Cir. 2014) (credibility
 4   determination supported in part because of a lack of physician opinion
 5   restrictions on claimant’s activities).
 6         Defendant points to other inconsistencies and Plaintiff’s daily activities,
 7   which the ALJ discussed at Step Three in determining whether Plaintiff’s
 8   impairments met or equaled a listed impairment. Jt. Stip. at 37-39; AR 35-36.
 9   The Court need not decide whether the ALJ intended to rely on these factors
10   in his subjective symptom evaluation, which came later in the decision, and
11   whether they are supported by substantial evidence, considering the other valid
12   reasons for discounting the testimony. See Reyes v. Berryhill, 716 F. App’x
13   714, 714 (9th Cir. 2018) (where ALJ provided valid reasons for discounting
14   claimant’s testimony, “[a]ny error in other reasons provided by the ALJ was
15   harmless”); Batson, 359 F.3d at 1197; Williams v. Comm’r, Soc. Sec. Admin.,
16   2018 WL 1709505, at *3 (D. Or. Apr. 9, 2018) (“Because the ALJ is only
17   required to provide a single valid reason for rejecting a claimant’s pain
18   complaints, any one of the ALJ’s reasons would be sufficient to affirm the
19   overall . . . determination.”).
20         The Court finds the ALJ provided sufficiently specific, clear, and
21   convincing reasons for discounting Plaintiff’s symptom testimony, that is, the
22   unremarkable physical and mental-health findings, Plaintiff’s own statements,
23   improvement in his condition, and inconsistency with opinion evidence. Those
24   grounds are sufficient to affirm the ALJ’s decision on the issue.
25   B.    Opinion Evidence
26         In Issue No. 2, Plaintiff contends the ALJ improperly evaluated the
27   opinion of treating physician Dr. Purne. Jt. Stip. at 4-9. Plaintiff also
28   challenges the ALJ’s evaluation of his treating psychiatrist Dr. Richard
                                               13
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 14 of 21 Page ID #:455




 1   Palmer’s opinion on the severity of his mental limitations. Id. at 9 n.3, 22-23.
 2         1.    Applicable Law
 3         In setting an RFC, an ALJ must consider all relevant evidence, including
 4   medical records, lay evidence, and “the effects of symptoms, including pain,
 5   that are reasonably attributable to the medical condition.” Robbins, 466 F.3d
 6   at 883 (citation omitted); 20 C.F.R. § 416.945(a)(1). The ALJ must also
 7   consider all the medical opinions “together with the rest of the relevant
 8   evidence [on record].” 20 C.F.R. § 416.927(b).
 9         “There are three types of medical opinions in social security cases: those
10   from treating physicians, examining physicians, and non-examining
11   physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th
12   Cir. 2009). “As a general rule, more weight should be given to the opinion of a
13   treating source than to the opinion of doctors who do not treat the claimant.”
14   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The opinion of an
15   examining physician is, in turn, entitled to greater weight than the opinion of a
16   nonexamining physician.” Id. “[T]he ALJ may only reject a treating or
17   examining physician’s uncontradicted medical opinion based on clear and
18   convincing reasons” supported by substantial evidence in the record.
19   Carmickle v. Comm’r Sec. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008)
20   (citation omitted). “Where such an opinion is contradicted, however, it may be
21   rejected for specific and legitimate reasons that are supported by substantial
22   evidence in the record.” Id. at 1164 (citation omitted).
23         An ALJ is not obligated to discuss “every piece of evidence” when
24   interpreting the evidence and developing the record. See Howard ex rel. Wolff
25   v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (citation omitted). Similarly,
26   an ALJ is also not obligated to discuss every word of a doctor’s opinion or
27   include limitations not actually assessed by the doctor. See Fox v. Berryhill,
28   2017 WL 3197215, *5 (C.D. Cal. July 27, 2017); Howard, 341 F.3d at 1012.
                                            14
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 15 of 21 Page ID #:456




 1   Finally, the ALJ is not required to recite “magic words” or “incantations” to
 2   reject an opinion. Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989). “A
 3   reviewing court [is] not deprived of [its] faculties for drawing specific and
 4   legitimate inferences from the ALJ’s opinion.” Id.; Towne v. Berryhill, 717 F.
 5   App’x 705, 707 (9th Cir. 2017) (citing Batson, 359 F.3d at 1193 (if the ALJ
 6   provides enough information that the reviewing court can draw reasonable
 7   inferences from the record in support of the ALJ's findings, then the ALJ's
 8   findings should be upheld)).
 9         2.     Analysis
10                a.    Dr. Purne
11         In December 2016, Dr. Purne completed a two-page “Medical Source
12   Statement – Physical.” AR 293-94. The checkbox, optional fill-in-the-blank
13   statement indicates that Plaintiff can: (1) lift and carry 100 pounds occasionally,
14   and 50 pounds frequently; (2) stand and/or walk less than two hours of an
15   eight-hour workday;6 and (3) sit, with normal breaks, for six hours of an eight-
16   hour workday. AR 293. Dr. Purne checked boxes indicating Plaintiff needs to
17   alternate standing and sitting, but breaks and lunch periods would provide
18   sufficient relief. AR 293. He further indicated Plaintiff can occasionally climb,
19   balance and stoop, but never kneel or crouch. AR 294. He indicated Plaintiff is
20   unrestricted with his upper extremities in reaching, handling, fingering, and
21   feeling. AR 294. Finally, he checked boxes indicating Plaintiff is restricted from
22   moving machinery, but not heights, temperature extremes, chemicals, dust, or
23   any other environmental restriction. AR 294. Dr. Purne concluded the
24   statement by opining Plaintiff’s prognosis is “Fair.” AR 294.
25         The ALJ provided a detailed summary of Dr. Purne’s opinion, and gave
26
           6
27          In this category, Dr. Purne handwrote that Plaintiff uses a cane for
     “prolonged walking.” AR 293.
28
                                              15
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 16 of 21 Page ID #:457




 1   it no greater than some weight because: (1) it was only partially consistent with
 2   evidence of record; (2) it was inconsistent with Plaintiff’s statements; (3) the
 3   standing-walking limitation was not consistent with the overall evidence of
 4   record; and (4) it conflicted with other opinion evidence. AR 38-39.
 5         The ALJ conducted a proper assessment of Dr. Purne’s opinion.
 6         Preliminarily, the Court notes that the ALJ did not reject Dr. Purne’s
 7   opinion entirety. By assigning the opinion “some” weight instead of “no”
 8   weight, the ALJ necessarily gave consideration and credited aspects of the
 9   opinion. AR 39. The ALJ conducted a detailed review of the facts and clinical
10   evidence along with Dr. Purne’s opinion, and, in light of the opinion, “further
11   accommodated [Plaintiff]’s musculoskeletal disorder by limiting him to light
12   work with the further limitation on standing and/or walking to four hours in an
13   eight-hour workday.” AR 39; See, e.g., Reddick, 157 F.3d at 725; Waldner v.
14   Colvin, 2015 WL 711020, at *6 (D. Or. Feb. 18, 2015) (no error in RFC finding
15   that specifically included limitations tailored to claimant).
16         To the extent the ALJ did not accept more-restrictive physical limitations,
17   he gave proper reasons for doing so. First, the ALJ found the opinion was only
18   partially consistent with evidence of record. AR 39. That evidence, earlier
19   summarized in the decision and outlined above, properly supported this reason.
20   See, e.g., Shavin v. Comm’r Soc. Sec. Admin., 488 F. App’x 223, 224 (9th Cir.
21   2012) (ALJ may reject physician’s opinion by “noting legitimate inconsistencies
22   and ambiguities in the doctor’s analysis or conflicting lab test results[ or] reports
23   . . .” (internal citation omitted)); Warre, 439 F.3d at 1006.
24         Second, the ALJ found the opinion partially consistent with Plaintiff’s
25   reports to his primary care provider that he was doing well and denied severe
26   pain, and, by implication, was inconsistent with the more-restrictive limitations
27   in the opinion. As discussed above, that finding is supported by the record, and
28   justifies the ALJ’s reasoning. AR 38-39, 339, 344, 347, 353; See Shavin, 488 F.
                                             16
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 17 of 21 Page ID #:458




 1   App’x at 224 (ALJ may reject physician’s opinion by noting conflicting
 2   testimony); Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995) (ALJ may
 3   reject opinion that conflicts with claimant’s statements).
 4         Third, the ALJ properly found the standing-walking limitation not
 5   consistent with the overall evidence of record. AR 39. As an example, the ALJ
 6   mentioned that findings revealed ongoing tenderness to palpation of Plaintiff’s
 7   bilateral anteromedial knee with limited range of motion, but records otherwise
 8   showed less-limiting findings. AR 39. Indeed, throughout the record, Plaintiff
 9   appeared with mentioned tenderness to palpation and limited range of motion
10   (AR 39, 334, 340, 345, 348, 354), but he otherwise generally demonstrated
11   good strength, flexibility, range of motion, and muscle tone (AR 39, 254, 256,
12   260, 331, 334, 340, 342, 345, 348, 354), full motor strength in extremities, and
13   no gait disturbance (AR 296-97). The ALJ properly found this evidence
14   inconsistent with the opined two-hour standing/walking limitation, and
15   reasonably partially accounted for the limitation by still restricting Plaintiff to a
16   four-hour standing/walking limitation. AR 36, 38; See, e.g., Shavin, 488 F.
17   App’x at 224; Aranda v. Comm’r Soc. Sec. Admin., 405 F. App’x 139, 141 (9th
18   Cir. 2010) (persuasiveness of physician’s opinion must take into account the
19   opinion’s consistency with the record as a whole, among other factors).
20         Fourth, the ALJ discussed the State Agency medical opinion of Dr. B
21   Harris. AR 39. On February 14, 2017, Dr. Harris opined that Plaintiff could:
22   (1) occasionally lift and/or carry 20 pounds; (2) frequently lift and/or carry 10
23   pounds; (3) stand and/or walk with normal breaks for a total of four hours; and
24   (4) sit with normal breaks for a total of about six hours in an eight-hour
25   workday. AR 84. Dr. Harris further found that Plaintiff could occasionally
26   climb ramps/stairs and ladders/ropes/scaffolds, frequently balance, and
27   occasionally stoop, kneel, crouch, and crawl. AR 85. The ALJ found this
28   opinion generally consistent with the overall evidence of record, but afforded it
                                              17
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 18 of 21 Page ID #:459




 1   “some weight” to the extent the ALJ further accommodated Plaintiff’s
 2   musculoskeletal disorder by limiting Plaintiff to the use of an assistive device
 3   for uneven surfaces or prolonged ambulation. AR 39. The ALJ properly
 4   considered the conflict between Dr. Purne’s opinion, in particular as it pertains
 5   the stand/walk limitation, and Dr. Harris’s opinion, in assessing the opinions
 6   and fashioning the RFC. See Ford, 950 F.3d at 1156 (conflicting medical
 7   professional findings a valid consideration in discounting an opinion); Batson,
 8   359 F.3d at 1197 (“[I]t was permissible for the ALJ to give [opinions] minimal
 9   evidentiary weight, in light of . . . opinions and observations of other doctors.”).
10   The State Agency opinion is substantial evidence supporting the ALJ’s
11   reasoning. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (per curiam)
12   (“We have held that the findings of a nontreating, nonexamining physician can
13   amount to substantial evidence, so long as other evidence in the record supports
14   those findings.”); Kane v. Colvin, 2015 WL 5317149, at *3 (E.D. Cal. Sept. 10,
15   2015) (ALJ properly rejected treating physician’s opinion in part because it was
16   contradicted by state agency physicians’ findings).
17         Finally, in reviewing the record as a whole, which this Court must do, it
18   is apparent Dr. Purne’s opinion is inconsistent with itself. Reddick, 157 F.3d at
19   720. In assigning Dr. Purne’s opinion only “some weight,” the ALJ specifically
20   noted that the doctor opined Plaintiff had “no lifting or carrying limitations.”
21   AR 38. Looking to the opinion, the unaffected “lift and/or carry” limitation
22   meant, according to Dr. Purne, Plaintiff could lift and carry 100 pounds
23   occasionally, and 50 pounds frequently. AR 293. On its face, that is plainly
24   inconsistent with the minimal stand/walk limitation while using a cane that Dr.
25   Prune also assessed. AR 293; Shavin, 488 F. App’x at 224; Zettelmier v.
26   Astrue, 387 F. App’x 729, 731-32 (9th Cir. 2010) (internal inconsistency within
27   doctor’s own opinion provided proper basis to discredit it); Morgan, 169 F.3d
28   at 601-03 (ALJ may reject a medical opinion that is internally inconsistent).
                                             18
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 19 of 21 Page ID #:460




 1         The ALJ did not err in his assessment of Dr. Purne’s opinion.
 2               b.    Dr. Palmer
 3         In December 2016, Dr. Palmer completed a letter and a “Mental
 4   Disorder Questionnaire Form.” AR 278, 285-89. The documents related that
 5   the doctor diagnosed Plaintiff with posttraumatic stress disorder and
 6   generalized anxiety disorder, and that he had been treating Plaintiff monthly
 7   since April 2015 or September 2015. AR 278, 289. The doctor indicated that
 8   Plaintiff’s symptoms improved “somewhat” with medication, but he did not
 9   anticipate much more improvement in Plaintiff’s concentration in the near
10   future. AR 278, 289. In the letter, the doctor opined that Plaintiff was unable to
11   work because he had impaired concentration and his confidence, judgment,
12   and interaction with others were barriers to working effectively. AR 278.
13         The ALJ provided a detailed summary of Dr. Palmer’s letter and
14   questionnaire, and gave them little weight because they were: (1) internally
15   inconsistent; (2) inconsistent with the overall record, including mental status
16   findings in within normal limits; and (3) inconsistent with the opinion evidence.
17   AR 39-40.
18         The ALJ conducted a proper assessment of Dr. Palmer’s opinion.
19         As with Dr. Purne’s opinion, the Court notes that the ALJ did not reject
20   Dr. Palmer’s opinion entirety. By assigning the opinion “little” weight, the ALJ
21   necessarily gave consideration and credited aspects of the opinion. AR 39. The
22   ALJ conducted a detailed review of evidence of record along with the mental
23   opinions, and specifically accounted for Plaintiff’s mental health by limiting
24   him in the RFC to occasional face-to-face public interaction. AR 36; See, e.g.,
25   Reddick, 157 F.3d at 725; Waldner, 2015 WL 711020, at *6.
26         To the extent the ALJ did not accept the more-restrictive mental
27   limitations of Dr. Palmer’s letter and questionnaire, he gave proper reasons for
28   doing so. First, the ALJ noted several internal inconsistencies. For example, in
                                            19
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 20 of 21 Page ID #:461




 1   the letter, as mentioned Dr. Palmer opined that Plaintiff was unable to work
 2   because he had impaired concentration, and that Plaintiff’s confidence,
 3   judgment, and interaction with others were barriers to working effectively. AR
 4   39, 278-79). However, in the questionnaire he stated that Plaintiff did not have
 5   any impairment in memory, concentration, judgment, or intellectual
 6   functioning. AR 39, 286. Dr. Palmer also stated in the questionnaire that
 7   Plaintiff was able to interact appropriately with others. AR 39, 288. Further,
 8   while the doctor opined Plaintiff’s ability to sustain attention, effectively
 9   complete assignments, and to manage work stress was impaired, he opined that
10   Plaintiff remained able to manage his own funds. AR 39, 288-89. The ALJ
11   properly considered the internal inconsistencies in Dr. Palmer’s opinion.
12   Shavin, 488 F. App’x at 224; Zettelmier, 387 F. App’x at 731-32; Morgan, 169
13   F.3d at 601-03.
14         Second, the ALJ properly assigned less weight to Dr. Palmer because
15   providers consistently recorded objective test results that were “within normal
16   limits” upon mental status examination. AR 38, 324-30. For example, as
17   previously mentioned, treatment notes of Dr. Jenkins indicated Plaintiff
18   demonstrated normal thought process, thought content, and orientation, as well
19   as normal eye contact, mood, affect, and speech. AR 35, 324-30, 334, 337, 340,
20   348, 354. These generally normal findings are inconsistent with an opinion of
21   total disability. See Hume v. Saul, 776 F. App’x 507 (9th Cir. 2019)
22   (“Substantial evidence supports the ALJ’s finding that [a treating physician’s]
23   opinion was inconsistent with the normal mental status findings reported by
24   other doctors.”); Shavin, 488 F. App’x at 224; Aranda, 405 F. App’x at 141.
25         Third, and finally, the ALJ assigned “great weight” to the opinion of
26   reviewing psychologist Dr. Preston Davis. AR 40. Dr. Davis opined that
27   Plaintiff could perform complex work tasks, as well as interact appropriately
28   with supervisors and with coworkers, and he could adapt to work setting that
                                              20
     Case 2:20-cv-04797-JDE Document 19 Filed 02/05/21 Page 21 of 21 Page ID #:462




 1   was not fast paced. AR 40, 82-83, 86-87. The ALJ found the opinion supported
 2   by the overall evidence of record, and consistent with Plaintiff’s mental health
 3   treatment, mental status examination findings, and Plaintiff’s testimony that he
 4   could perform his activities of daily living. AR 40. Dr. Davis’s opinion sharply
 5   contrasted with Dr. Palmer’s opinion, and the ALJ properly considered that
 6   conflict in assigning weight to the opinions and discounting Dr. Palmer’s
 7   opinion. See Ford, 950 F.3d at 1156; Batson, 359 F.3d at 1197; Saelee, 94 F.3d
 8   at 522; Kane, 2015 WL 5317149 at *3.
 9         The Court finds that the ALJ did not err in his assessment of Dr.
10   Palmer’s opinion. Accordingly, reversal is not warranted.
11                                         IV.
12                                       ORDER
13         IT THEREFORE IS ORDERED that Judgment be entered affirming
14   the decision of the Commissioner and dismissing this action with prejudice.
15
16   Dated: February 05, 2021
17
                                                 ______________________________
18
                                                 JOHN D. EARLY
19                                               United States Magistrate Judge
20
21
22
23
24
25
26
27
28
                                            21
